Exhibit 10.22(e)

 

MODIFICATION OF CREDIT AGREEMENT

AND WAIVER

 

 

THIS MODIFICATION OF CREDIT AGREEMENT (“Modification”) is made as of the 20th
day of December, 2004 (the “Effective Date”), by and between SOUTHTRUST BANK, an
Alabama corporation, formerly known as SouthTrust Bank, National Association
acting as a Lender and as Administrative Agent and Funding Agent (collectively
“Agent”) pursuant to the Credit Agreement (defined below), WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association, formerly known as First
Union National Bank, a national banking association, acting as a lender,
(together, the “Lenders”), and TODHUNTER INTERNATIONAL, INC., a Delaware
corporation (the “Borrower”)

 

W I T N E S S E T H:

 

WHEREAS, On October 19, 2001, Agent, Lenders and Borrower entered into an
Amended and Restated Credit Agreement (as subsequently amended, “Credit
Agreement”) in connection with Revolving Loans, Term Loans and Letters of Credit
made available by Lenders, and other lenders, to Borrower in an aggregate
commitment that is currently of $43,000,000.00; and

 

WHEREAS, Borrower has requested Agent and Lenders to make certain modifications
to the Credit Agreement and to waive compliance with certain covenants in the
Credit Agreement; and

 

WHEREAS, Lenders and Agent are willing to amend the Credit Agreement and to
waive such compliance on the terms and conditions set forth in this
Modification.

 

NOW, THEREFORE, in consideration of mutual promises and covenants of this
Modification and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Lenders, Agent and Borrower agree
as follows:

 

1.             Recitals.  The foregoing recitals are true and correct and by
this reference are made a material part of this Modification.  All capitalized
terms used herein shall have the meaning ascribed to them in the Credit
Agreement unless the context shall require otherwise.

 

2.             Lenders.  SouthTrust Bank and Wachovia Bank, National Association
are the sole Lenders, having received by assignment and mutual agreement the
Loan interests of the other lenders heretofore a party to the Credit Agreement
as Lenders.  As of the Effective Date hereof, the Credit Percentage of
SouthTrust Bank is 55.5556% and the Credit Percentage of Wachovia Bank, National
Association is 44.4444%.

 

3.             Waiver.  Subject to the terms of this Modification, Lenders
hereby agree to waive compliance with the provisions of Section 11.03 (Fixed
Charge Coverage) and Section 11.05 (Funded Debt to EBITDA) of the Credit
Agreement as of the fiscal year ending September 30, 2004 and as of the fiscal
quarter ending December 31, 2004.

 

--------------------------------------------------------------------------------


 

4.             Minimum Fixed Charge Coverage Ratio.  Figures used in the
calculation of the Minimum Fixed Charge Coverage Ratio under Section 11.03 for
the fiscal quarters ending March 31, 2005 through September 30, 2005 shall be
actual year-to-date numbers.  Commencing with the fiscal quarter ending
December 31, 2005, the calculation will be made on a rolling four-quarter
basis.  The Minimum Fixed Charge Coverage Ratio for fiscal quarter ending
March 31, 2005 shall be 0.75 to 1 and for fiscal quarter ending June 30, 2005
and each fiscal quarter thereafter shall be 1:00 to 1.

 

5.             Maximum Funded Debt to EBITDA Ratio.  Figures used in the
calculation of EBITDA for purposes of the Maximum Funded Debt to EBITDA Ratio
under Section 11.05 for the fiscal quarters ending March 31, 2005 through
September 30, 2005 shall be year-to-date results annualized, net of federal
income taxes.  Commencing with the fiscal quarter ending December 31, 2005, the
calculation will be made on a rolling four-quarter basis.  The table in
Section 11.05 is replaced in its entirety with the following:

 

Ratio

 

For Fiscal Quarter Ending

 

 

 

4:00 to 1

 

March 31, 2005

3:25 to 1

 

June 30, 2005

3:25 to 1

 

September 30, 2005

3:00 to 1

 

December 31, 2005 and each fiscal quarter thereafter

 

6.             Maturity.  The maturity date for all Obligations, unless due
sooner pursuant to the terms of the Credit Agreement, shall be January 31, 2006.

 

7.             Pricing.  The pricing grid incorporated into the definition of
Applicable Margin in Section 1.01 of the Credit Agreement is hereby replaced in
its entirety with the following:

 

Level

 

Funded
Debt/EBITDA

 

Applicable Margin
Revolving Loans

 

Applicable Margin
Term Loans

 

 

 

 

 

Eurodollar
Rate

 

Base Rate

 

Unused
Fee

 

Eurodollar
Rate

 

Base Rate

 

IA

 

< 4.00 and › 3.25

 

3.00

%

1.00

%

0.25

%

3.50

%

1.25

%

I

 

< 3.25 and › 2.50

 

2.75

%

.75

%

0.25

%

3.25

%

1.00

%

II

 

<2.50 and › 2.00

 

2.25

%

0.50

%

0.25

%

2.75

%

0.75

%

III

 

< 2.00 and › 1.50

 

2.00

%

0.25

%

0.25

%

2.50

%

00.50

%

IV

 

< 1.50

 

1.75

%

0.25

%

0.25

%

2.25

 

0.50

%

 

As of the Effective Date and until the next recalculation of the Funded Debt to
EBITDA Ratio, the Applicable Margin shall be that at Level IA.

 

2

--------------------------------------------------------------------------------


 

8.             Warranty.  Borrower hereby warrants and represents to Lenders
that, since June 29, 2004, after giving effect to this Modification, Borrower
has been and is in compliance with all provisions of the Credit Agreement and
all other Loan Documents and that no Default or Event of Default has occurred
thereunder nor has any event occurred or failed to occur which with the passage
of time or the giving of notice or both would comprise such a Default or Event
of Default.

 

9.             Ratifications.  Borrower hereby ratifies and confirms each of its
obligations and indebtedness under the Credit Agreement and each of the other
Loan Documents, as amended hereby, and hereby represents and warrants to Lenders
and Agent that Borrower neither has nor claims any defenses, counterclaims or
offsets to any such obligations or indebtedness.

 

10.           Fees.  The effectiveness of this Modification and the amendments
and waivers contemplated herein are expressly conditioned upon the payment by
Borrower to Agent for the prorata benefit of Lenders an amendment fee of
$107,500.00 (based on .25% of the current committed amount ($43,000,000.00)),
$47,777.73 of which shall be payable by Agent to Lender Wachovia Bank, and
reimbursement by Borrower of Agent for all reasonable attorneys’ fees and
expenses incurred in connection with this Modification.

 

11.           Miscellaneous.

 

(a)  This agreement shall be governed by and construed in accordance with the
laws of the State of Florida.  Paragraph headings used herein are for
convenience only and shall not be used to interpret any term hereof.  The Credit
Agreement shall continue in full force and effect as modified by this
Modification.  In the event the terms of this Modification conflict with the
terms of the  Credit Agreement, the terms of this Modification shall control.

 

(b)  This Modification constitutes the entire agreement among the parties hereto
and supersedes all prior agreements, understandings, negotiations and
discussions, both written and oral among the parties hereto with respect to the
subject matter hereof, all of which prior agreements, understanding,
negotiations and discussions, both written and oral, are merged into this
Modification.  All provisions of the Credit Agreement and each of the other Loan
Documents shall remain in full force and effect as modified by this
Modification.  Without limiting the generality of any of the provisions of this
Modification, nothing herein or in any instrument or agreement shall be deemed
or construed to constitute a novation, satisfaction or refinancing of all or any
portion of the Loan or in any manner affect or impair the lien or priority of
the Credit Agreement or any of the Loan Documents as amended hereby.

 

(c)  This Modification may be executed in any number of counterparts with each
executed counterpart constituting an original, but altogether constituting but
one and the same instrument.

 

(d)  This Modification shall be binding upon and inure to the benefit of
Borrower, Agent and Lenders and their respective heirs, legal representatives,
executors, successors and assigns.

 

12.           RELEASE.  IN CONSIDERATION OF THE ACCOMMODATIONS PROVIDED HEREIN,
BORROWER HEREBY UNCONDITIONALLY IRREVOCABLY

 

3

--------------------------------------------------------------------------------


 

AND FOREVER RELEASES, ACQUITS AND DISCHARGES LENDERS AND EACH OF LENDERS’
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND COUNSEL FROM ANY AND ALL
CLAIMS, DEMANDS AND CAUSES OF ACTION THAT ANY OF THEM HAD, NOW HAS OR MAY IN THE
FUTURE HAVE AGAINST ANY ONE OR MORE OF THE LENDERS OR ANY ONE OR MORE OF
LENDERS’ OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR COUNSEL FOR THE ACTS OR
OMISSIONS OF ANY OF THE FOREGOING PARTIES FROM THE BEGINNING OF TIME THROUGH, TO
AND INCLUDING THE DATE OF THE EFFECTIVENESS OF THIS MODIFICATION, WHICH RELATED
TO ANY CLAIMS ARISING OUT OF OR CONNECTED IN ANY MANNER WITH THE TRANSACTIONS
CONTEMPLATED HEREIN OR IN THE CREDIT AGREEMENT AS AMENDED HEREBY OR ANY OTHER
LOAN DOCUMENTS AS THE SAME MAY BE AMENDED HEREBY, AS THE CASE MAY BE.

 

13.           WAIVER OF JURY TRIAL.  BORROWER, AGENT AND LENDERS HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS MODIFICATION OR ANY AGREEMENT EXECUTED IN
CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS,
(WHETHER VERBAL OR WRITTEN) OR ACTIONS BY ANY PARTY.  THIS PROVISION IS A
MATERIAL INDUCEMENT TO LENDERS’ ENTERING INTO THIS MODIFICATION AND MAKING ANY
LOAN, ADVANCE OR OTHER EXTENSION OF CREDIT TO BORROWER.  FURTHER, BORROWER
HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF LENDERS, NOR THE AGENT OR
ANY OF AGENT’S COUNSEL OR LENDERS’ COUNSEL, HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT AGENT OR ANY OF AGENT’S COUNSEL OR LENDERS WOULD NOT, IN THE
EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL
PROVISION.  NO REPRESENTATIVE OR AGENT OF LENDERS, NOR AGENT OR ANY OF AGENT’S
COUNSEL OR LENDERS’ COUNSEL HAS THE AUTHORITY TO WAIVE, CONDITION, OR MODIFY
THIS PROVISION.

 

IN WITNESS WHEREOF, Borrower, Agent and Lenders have caused this agreement to be
effective as of the day and year set forth above.

 

WITNESSES:

 

BORROWER:

 

 

 

 

 

TODHUNTER INTERNATIONAL, INC., a Delaware corporation

 

 

 

 

 

 

/s/: William Viggiano

 

By:

/s/

Ezra Shashoua

 

 

 

 

Title:

 

Executive Vice President & CFO

 

/s/: Rose Siebeneck

 

 

 

4

--------------------------------------------------------------------------------


 

 

STATE OF FLORIDA

)

 

 

)

 

COUNTY OF PALM BEACH

)

 

 

The foregoing instrument was acknowledged before me this 20th day of December,
2004 by Ezra Shashoua as EVP & CFO of Todhunter International, Inc., on behalf
of the corporation.  He is personally known to me or has
produced                          (type of identification) as identification.

 

 

 

/s/:

Jennifer Lubrano-Murphy

 

 

Notary Public

 

State of Florida

 

 

 

/s/:

Jennifer Lubrano-Murphy

 

 

(Print, Type or Stamp Commissioned Name of Notary Public)

 

 

WITNESSES:

 

AGENT:

 

 

 

 

 

SOUTHTRUST BANK, an Alabama banking corporation

 

 

 

 

 

 

 

 

By:

/s/

Tom Turnberger

 

/s/: William Viggiano

 

 

/s/: Rose Siebeneck

 

Title: Vice President

 

 

STATE OF FLORIDA

)

 

 

)

 

COUNTY OF

)

 

 

The foregoing instrument was acknowledged before me this 20th day of December,
2004 by Tom Turnberger as Vice President of SouthTrust Bank, on behalf of the
bank.  He is personally known to me or has
produced                          (type of identification) as identification.

 

 

/s/:

Jennifer Lubrano-Murphy

 

 

Notary Public

 

State of Florida

 

 

 

/s/:

Jennifer Lubrano-Murphy

 

 

(Print, Type or Stamp Commissioned Name of Notary Public)

 

5

--------------------------------------------------------------------------------


 

WITNESSES:

 

LENDERS:

 

 

 

 

 

SOUTHTRUST BANK, an Alabama banking
corporation

 

 

 

/s/: Willilam Viggiano

 

By:

/s/

Tom Turnberger

 

/s/: Rose Siebeneck

 

Title: Vice President

 

 

STATE OF FLORIDA

)

 

 

)

 

COUNTY OF

)

 

 

The foregoing instrument was acknowledged before me this 20th day of December,
2004 by Tom Turnberger as Vice President of SouthTrust Bank, on behalf of the
bank.  He is personally known to me or has
produced                          (type of identification) as identification.

 

 

 

/s/:

Jennifer Lubrano-Murphy

 

 

Notary Public

 

State of Florida

 

 

 

 

 

/s/:

Jennifer Lubrano-Murphy

 

 

(Print, Type or Stamp Commissioned Name of Notary Public)

 

WITNESSES:

 

6

--------------------------------------------------------------------------------


 

WITNESSES:

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

/s/:William Viggiano

 

By:

/s/

 Britt Core

 

/s/: Rose Siebeneck

 

Title: Vice President

 

 

STATE OF FLORIDA

)

 

 

)

 

COUNTY OF

)

 

 

The foregoing instrument was acknowledged before me this 20th day of December,
2004 by Britt Core as Vice President of Wachovia Bank, National Association, on
behalf of the bank.  He/She is personally known to me or has
produced                         (type of identification) as identification.

 

 

 

/s/:

Jennifer Lubrano-Murphy

 

 

Notary Public

 

State of Florida

 

 

 

/s/:

Jennifer Lubrano-Murphy

 

 

(Print, Type or Stamp Commissioned Name of Notary Public)

 

7

--------------------------------------------------------------------------------